Citation Nr: 0810499	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2007.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDING OF FACT

The veteran's back disorders are not related to active 
service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2007 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination to determine the etiology of his back disorders, 
readjudicated the veteran's claim, and issued a Supplemental 
Statement of the Case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
September 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in August 2002, March 2006, and July 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2006 letter told him to 
provide any relevant evidence in his possession. (Pelegrini 
II).  The March 2006 letter advised his of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the 2006 letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was issued in 
December 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2006. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic back disability is factually 
shown during service.  The Board concludes it was not.    

The Board cannot conclude a "chronic" disability was 
incurred during service.  The veteran's service medical 
records indicate that at enlistment, the veteran's spine was 
clinically evaluated as normal.  In January 1974, the veteran 
underwent a periodic annual examination.  At that time, his 
spine was clinically evaluated as both normal and abnormal.  
The examiner noted chronic low back pain, history of back 
pain, and advised to see Orthopedic Consult.  The February 
1974 consultation sheet showed that the reason for the 
request was "old injury pain and stiffness."  The 
consultation report noted that the veteran gave a history of 
severe back pain and spasms following heavy lifting.  The 
veteran denied ever being hospitalized for back pain and 
noted that he did not take medication or undergone physical 
therapy.  Examination revealed good range of motion.  There 
was no tenderness, straight leg raising was negative, and he 
could heel and toe walk.  The back revealed a possible 
scoliosis at the time of x-rays, but no deformities were 
identified.  Impression was history of back pain.  The 
veteran was referred to physical therapy for mechanical low 
back pain and given instruction in home program.  In January 
1976, the veteran's back was clinically evaluated as normal.  
On the clinical examination for separation from service in 
March 1976, the veteran's spine was clinically evaluated as 
normal; however, the summary of defects and diagnoses 
indicated a current complaint of back ache from fishing on 
river bank presumed to be temporary.    

Treatment for back pain in service cannot be considered a 
chronic disability without evidence that a chronic disability 
exists.  The Board notes that although the January 1974 
examination indicated chronic low back pain, back pain is 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for 
"a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)

The Board notes that the veteran has been diagnosed with 
scoliosis, and more specifically, scoliosis of the lumbar 
spine and dextro-scoliosis of the thoracic spine in addition 
to a developmental L5 anomaly.  A September 1991 x-ray report 
mentions a congenital asymmetric development of L5 and notes 
that this most likely accounts for scoliosis.  

A veteran who served in the active military, naval, or air 
service after December 31, 1964 (as this veteran did) is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111, 1137 (West 2002); see also 
38 C.F.R. § 3.304(b) (every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and 
enrollment).  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
existed before acceptance and enrollment and that such 
disease was not aggravated by service.  38 U.S.C.A. § 1111.  

The Board notes that neither a spine disability nor 
scoliosis, a congenital abnormality, was "noted" on the 
veteran's enlistment examination.  Consequently, the veteran 
is presumed to have been in sound condition at entry, as far 
as his spine is concerned.  To overcome the presumption of 
soundness, there must be both clear and unmistakable evidence 
that the claimed disability preexisted military service and 
clear and unmistakable evidence that it was not aggravated by 
service.  

The July 2006 VA examiner stated that it was likely that the 
veteran's scoliosis was present at the time of his entrance 
into service but that no x-rays were done until 1974 when he 
was diagnosed.  The examiner commented that the L5 anomaly 
and dextroscoliosis of thoracic spine was congenital in 
nature, and that it was not caused by the veteran's military 
service. 

Thus, the Board finds that although not noted at entrance 
into active service, the overall evidence clearly and 
unmistakably establishes that since it is congenital in 
origin, it necessarily, by its very nature preexisted entry 
into service.  Thus, the Board finds such evidence tantamount 
to clear and unmistakable evidence that the veteran's 
scoliosis preexisted service. The veteran does not contend 
otherwise nor has he offered any evidence to the contrary.

Furthermore, because scoliosis is considered "congenital" 
or "a defect," and not a disease or disability, service 
connection for the underlying defect is not allowable by law, 
and therefore the question of whether the presumption of 
soundness is rebutted need not be addressed as it pertains to 
the underlying congenital defect because that issue is moot.  
See 38 C.F.R. § 3.303(c), 4.9.  The only possible exception 
to the rule on developmental defects is if there is probative 
evidence of additional disability due to aggravation by 
superimposed disease or injury.    

However, the medical evidence of record does not demonstrate 
that the veteran's scoliosis worsened as a result of a 
superimposed injury or illness during service.  The veteran's 
service medical records, at most, document only that the 
veteran experienced flare-up of his symptoms during his 
service, and although the veteran was having back pain at the 
time of his separation examination, the examiner presumed it 
to be temporary and evaluated the veteran's spine as normal.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis was not until years after the veteran's discharge 
from service.  Post-service medical records indicate that in 
May 1991, the veteran was diagnosed with osteoarthritis of 
the lumbar spine.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current spine disability.  In addition to the 
scoliosis and developmental L5 anomaly, the July 2006 VA 
examiner diagnosed degenerative joint disease of the lumbar 
spine and degenerative disc changes at L5-S1.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  

The Board notes that post-service medical records indicate 
that the veteran presented with complaints of back pain in 
July 1976 and was diagnosed with possible herniation of L4 
and L5.  X-rays in November 1976 showed developmental anomaly 
of the L5 with associated s-shaped scoliosis of the thoracic 
and lumbar spines.  In September 1977, the veteran presented 
with complaints of chronic low back pain for at least one and 
one-half years.  X-rays revealed rotoscoliosis and narrowing 
of the space between L5 and S1 with sclerosis and 
irregularity of the space.  A February 1979 medical 
certificate indicates a diagnosis of herniation of nucleus 
pulposus.  In February 1984, the veteran presented with 
complaints of low back pain.  The veteran indicated that he 
had back pain seven to eight years prior but no history of 
injury.  X-rays revealed scoliosis with narrowing L5-S1 disc.  

Despite complaints of back pain and back pathology in the 
years following service, no medical professional has ever 
related this condition to the veteran's military service.  
The July 2006 VA examiner noted that the Social Security 
Administration (SSA) records reflect that the veteran injured 
his back in March 1988 while working on the railroad and that 
as a result, he was awarded disability social security.  The 
VA examiner opined that the back injury in 1988 was likely 
the etiology of his back problems.

The record also includes medical evidence suggesting that the 
veteran's back pain is due to the 1988 injury.  A February 
1990 letter from Dr. D.E.S. diagnosed the veteran with 
chronic lumbar sprain with compression fracture of D-9 with 
ventral hernia anteriorly and opined that the etiology was 
the March 1988 injury.  An April 1991 disability examination 
report indicated that the veteran's back complaints began in 
1988 when he was involved in an accident while working for 
the CSX railroad as a brakeman and then he was subsequently 
thrown from a horse and suffered an additional back injury, 
as well as a neck sprain.  The assessment included scoliosis 
and history of back and neck pain.  The examiner noted that 
the veteran had mild scoliosis of the lumbar spine which did 
not at that time appear to have any real functional 
significance for him.

The uncontradicted competent medical evidence, consisting, in 
pertinent part, of the July 2006 VA examination report, 
indicates that the veteran's current non-congenital low back 
difficulties are related, not to any incident in service, but 
rather to the subsequent, intervening, post-service injury in 
1988.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  




ORDER

Entitlement to service connection for back disability is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


